 

Exhibit 10.17.2

THIRD AMENDMENT TO LEASE

This Third Amendment To Lease (“Amendment”) is dated as of this 23 day of June,
2017 (the “Execution Date”), by and between NW Austin Office Partners LLC, a
Delaware limited liability company (“Landlord”), and Molecular Templates, Inc.,
a Delaware corporation (“Tenant”).

R E C I T A L S:

A.Landlord and Tenant entered into that certain Lease (“Initial Lease”) dated as
of October 1, 2016, as amended by that certain First Amendment to Lease (“First
Amendment”), dated as of January 30, 2017, and as amended by that certain Second
Amendment to Lease, dated as of March 29, 2017 (the “Second Amendment,” together
with the Initial Lease and First Amendment, the “Original Lease”), whereby
Landlord agreed to lease to Tenant certain space in the building with a street
address of 9301 Amberglen Boulevard, Austin, Texas, also known as Building J
(the “Building”).

B.By this Amendment, Landlord and Tenant desire to modify the Original Lease as
provided herein.

C.Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Original Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

A G R E E M E N T:

1.Outside Date.  Notwithstanding anything to the contrary in the Second
Amendment, the term “Outside Date” (as therein defined) shall hereinafter mean
August 15, 2017.

2.Lease Commencement Date of Second Expansion Space.  Notwithstanding anything
to the contrary in the Second Amendment, with respect to the Second Expansion
Space, the term “Lease Commencement Date” shall mean the Effective Date.

3.Lease Expiration Date.  Provided that the Effective Date shall have occurred
and the Second Amendment shall be in effect, the Lease Expiration Date for the
Lease shall be the date that is a Seventy Two (72) full calendar months after
the Effective Date, including any days necessary to have the Lease Term expire
on the last day of such seventy-second (72nd) calendar month after the Effective
Date.

4.Base Monthly Rent.  Provided that the Effective Date shall have occurred and
the Second Amendment shall be in effect, attached hereto as Exhibit A is a
consolidated rent schedule showing the Base Monthly Rent payable for all of the
Leased Premises leased by Tenant throughout the Lease Term, which the parties
agree is accurate, complete and, effective as of the

 

--------------------------------------------------------------------------------

 

Effective Date, shall supersede the Base Monthly Rent schedule set forth in
Exhibit B of the Second Amendment.  Tenant shall pay to Landlord, within two [2]
business days after the Effective Date, the first installment of Monthly Base
Rent and Additional Rent for the Second Expansion Space in an amount of
$27,769.47 (comprised of $17,807.10 in Base Monthly Rent and $9,962.37 in
Additional Rent).  Except as amended herein, Rent for the Leased Premises shall
otherwise to be payable in accordance with the provisions of the Original
Lease.  Promptly upon request by the other after the Lease Commencement Date has
occurred for the Second Expansion Space, Landlord and Tenant agree to execute
and deliver a Lease Commencement Date Certificate in the form of Exhibit B
attached hereto.

5.Rent Abatement.  The first paragraph of Section 2.D of the Second Amendment is
hereby deleted in its entirety.  Notwithstanding anything to the contrary
contained in Section 4 above and to the Original Lease, and provided that Tenant
is not in default, beyond applicable periods of notice and grace, of its
monetary and material non-monetary obligations under the Lease, and in addition
to the abatement provided in the Initial Lease as such abatement is amended
below by this Amendment with respect to the portion of the Lease Premises
initially demised thereunder, Landlord agrees to abate Tenant’s obligation to
pay Base Monthly Rent for the Second Expansion Space and the Expansion Space (as
defined in the First Amendment) for the initial seven (7) full months of the
Lease Term after the Lease Commencement Date, as such term is applicable to each
space.  Further, Landlord agrees to abate Tenant’s obligation to pay Base
Monthly Rent for the entirety of the Leased Premises during the eighth (8th)
full calendar month of the Lease Term after the Lease Commencement Date, as such
term is applicable to each space.  However, notwithstanding anything to the
contrary contained in the Original Lease, during the Base Rent Abatement Period
(defined below), Tenant shall still be responsible for the payment of all of its
other monetary obligations under the Lease.  If a default by Tenant under the
Lease results in early termination of the Lease, then as a part of the recovery
permitted by the Lease, Landlord shall be entitled to the recovery of the Base
Monthly Rent that was abated during the initial four (4) full months of the
Lease Term after the Lease Commencement Date, as such term is applicable to each
space.

The second paragraph of Paragraph 3.1(a) of the Initial Lease (as amended by the
Second Amendment) is hereby amended by:

 

(a)

Deleting the second sentence thereof and inserting the following in lieu
thereof:  “Base Monthly Rent for the Expansion Space and Second Expansion Space
is not payable during the initial eight (8) full months of the Lease Term
following the Lease Commencement Date applicable to each space.”

 

(b)

Deleting the fourth sentence thereof, beginning “By way of example.”

6.Miscellaneous.  The first sentence of Section 1 of the Second Amendment is
hereby amended by inserting “provided the same occurs” immediately before “on or
before”.

7.Broker.  Landlord and Tenant each represents, warrants and agrees to the other
that it has not had any dealings with any real estate broker(s), leasing
agent(s), finder(s) or salesmen, other than Landlord’s Broker and Tenant’s
Broker, respectively, in negotiating or consummating

2

--------------------------------------------------------------------------------

 

this Amendment.  Landlord and Tenant each agrees to indemnify, defend with
competent counsel, and hold the other harmless from and against any claim for
commission or finder’s fee by any person or entity who claims or alleges that
they were retained or engaged by it or at its request in connection with this
Amendment, other than Landlord’s Broker and Tenant’s Broker.  Landlord shall pay
any commission or fee due to Tenant’s Broker in connection with this Amendment.

8.Tenant Representations.  Each person executing this Amendment on behalf of
Tenant represents and warrants to Landlord that:  (a) Tenant is properly formed
and validly existing under the laws of the state in which Tenant is formed and
Tenant is authorized to transact business in the state in which the Building is
located; (b) Tenant has full right and authority to enter into this Amendment
and to perform all of Tenant’s obligations hereunder; and (c) each person (and
both persons if more than one signs) signing this Amendment on behalf of Tenant
is duly and validly authorized to do so.

9.Defaults.  Tenant hereby represents and warrants to Landlord that, to the
knowledge of Tenant, as of the date of this Amendment, Landlord and Tenant are
in full compliance with all terms, covenants and conditions of the Lease and
that there are no breaches or defaults under the Lease by Landlord or Tenant,
and that Tenant does not know of any event or circumstance which, given the
passage of time, would constitute a default under the Lease by either Landlord
or Tenant.

Landlord hereby represents and warrants to Tenant that, to the knowledge of
Landlord, as of the date of this Amendment, Landlord and Tenant are in full
compliance with all terms, covenants and conditions of the Lease and that there
are no breaches or defaults under the Lease by Landlord or Tenant, and that
Landlord does not know of any event or circumstance which, given the passage of
time, would constitute a default under the Lease by either Landlord or Tenant.

10.No Further Modification.  Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall apply with respect to the Leased
Premises (including the Second Expansion Space) and shall remain unmodified and
in full force and effect.

11.Counterparts and Electronic Signatures.  This Amendment may be executed in
counterparts, each of which shall be deemed an original, but such counterparts,
when taken together, shall constitute one agreement.  This Amendment may be
executed by a party’s signature transmitted by electronic means, and copies of
this Amendment executed and delivered by means of electronic signatures shall
have the same force and effect as copies hereof executed and delivered with
original signatures.  All parties hereto may rely upon electronic signatures as
if such signatures were originals.  Any party executing and delivering this
Amendment electronically shall promptly thereafter deliver a counterpart
signature page of this Amendment containing said party’s original
signature.  All parties hereto agree that an electronic signature page may be
introduced into evidence in any proceeding arising out of or related to this
Amendment as if it were an original signature page.

12.Condition Precedent To Lease Amendment.  Landlord’s obligations hereunder are
subject to the receipt by Landlord, no later than fifteen (15) business days
after the Execution Date, of the Lender’s Consent, as hereinafter
defined.  Landlord hereby agrees to use diligent efforts to obtain the Lender’s
Consent by such date; however, if Landlord does not receive the Lender’s Consent
by such date, this Amendment shall, at Landlord’s option, thereupon be deemed

3

--------------------------------------------------------------------------------

 

terminated and of no further force or effect, and neither party shall have any
further rights, obligations, or liabilities hereunder.  As used herein, the term
“Lender’s Consent” means a written consent to this Amendment in form reasonably
satisfactory to Landlord, executed by the holder of the promissory note (the
“Lender”) secured by any deed of trust encumbering the fee interest in the real
property of which the Leased Premises are a part.  Landlord hereby represents
that it has previously received the consent of the Lender to the Initial Lease,
the First Amendment and the Second Amendment.

[Signature Page Follows]

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

LANDLORD:

NW AUSTIN OFFICE PARTNERS LLC,
a Delaware limited liability company

By:NW Austin Holdco LLC,

a Delaware limited liability company,

its Manager

By:Menlo Equities V LLC,

a California limited liability company,

its Manager

By:Menlo Legacy Holdings, L.P.

a California limited partnership, its Managing Member

 

By:  /s/ Henry D. BullockDated:  June 29, 2017

Henry D. Bullock, President

 

TENANT:

MOLECULAR TEMPLATES, INC.

a Delaware corporation

 

By: /s/ Jason Kim

Printed Name:  Jason Kim

Title:  President & CFO Dated: June 23, 2017

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

RENT SCHEDULE

 

[g2018033020141612136670.jpg]

 

NB:  Monthly periods indicated above commence as of the “Lease Commencement
Date” of each space, as applicable.

 

 

 

 

 

Exhibit A

--------------------------------------------------------------------------------

 

Exhibit B

LEASE COMMENCEMENT DATE CERTIFICATE

This LEASE COMMENCEMENT CERTIFICATE (“Certificate”) is made this ______ day of
_______________, 2017, by and between NW Austin Office Partners LLC, a Delaware
limited liability company (“Landlord”), and Molecular Templates, Inc., a
Delaware corporation (“Tenant”), and is attached to and made a part of that
certain Lease dated as of October 1, 2016, by and between Landlord and Tenant
(“Initial Lease”), as amended by that certain First Amendment to Lease, dated as
of January 30, 2017, as amended by that Second Amendment to Lease, dated as of
March 29, 2017, and as amended by that Third Amendment to Lease dated as of
___________ 2017 (collectively, the “Original Lease,” and as amended by this
Certificate, the “Lease”). In the event of any conflict between the Original
Lease and this Certificate, this Certificate shall control. Capitalized terms
hereinafter used but not otherwise defined shall have the meaning ascribed to
them in the Original Lease.

 

1.

Landlord and Tenant hereby acknowledge and agree for all purposes of the Lease
that the Lease Commencement Date for the Second Expansion Space is
_____________, 2017. As such the Lease Expiration Date shall be _________, 20__.

 

2.

Attached hereto as Exhibit A is a consolidated rent schedule showing the Base
Monthly Rent payable for all of the Leased Premises leased by Tenant throughout
the Lease Term, which the parties agree is accurate, complete and shall
supersede any Base Monthly Rent schedule set forth in the Original Lease.

 

3.

The parties agree that, notwithstanding anything to the contrary in the Original
Lease, the amount of “$53,133.33” in Paragraph 3.1(a) of the Initial Lease (as
amended by the Second Amendment), is hereby revised to “$___________” and
Section 5 of Exhibit E to the Lease is hereby deleted in its entirety and
replaced with the following:

Period

Base Monthly Rent

Months **-12

$______________

Months 13-24

$______________

Months 25-36

$______________

Months 37-48

$______________

Months 49-60

$______________

Months 61-72

$______________

Month 73- Lease Expiration Date

$______________

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




Exhibit B

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Certificate on the
date first above written.

LANDLORD:

NW AUSTIN OFFICE PARTNERS LLC,
a Delaware limited liability company

By:NW Austin Holdco LLC,

a Delaware limited liability company,

its Manager

By:Menlo Equities V LLC,

a California limited liability company,

its Manager

By:Menlo Legacy Holdings, L.P.

a California limited partnership, its Managing Member

 

By:  ____________________

Henry D. Bullock, President

 

TENANT:

MOLECULAR TEMPLATES, INC.

a Delaware corporation

 

By:

Printed Name:  

Title:  



76609717v.1

 

 



Exhibit B